Case 1:19-cv-00005-MSM-PAS

Orlans PC ~
P.O. Box 5041
Troy, Mi 48007-5041

FILE; 18-001293

DOLORES CEPEDA
177 DEXTER STREET, FLOOR 1
PROVIDENCE, RI 02907

Document 52-6 Filed 01/22/20

Page 1 of 3 PagelD #: 712

 

 
Case 1:19-cv- -
19-cv-00005-MSM-PAS Document 52-6 Filed 01/22/20 Page 2 of 3 PagelD #: 713
FORM..-

APPENDIX A

 

 

NOTICE OF DEFAULT AND MORTGAGEE’S RIGHT TO FORECLOSE AND
NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING SERVICES

 

nis Notice is provided to you to inform you of the protections provided by RL Gen. Laws § 34-27-3.1 of The Rhode Island
lortgage Foreclosuse and Sale Act.
NOTICE OF DEFAULT AND MORTGAGEE’S RIGHT TO FORECLOSE

| |

e: 0000181065

 

he mortgagee narned below “Mortgagee”) hereby notifies you that you are in default on your mortgage. Tf you fail to
mmedy this default, Mortgagee has the right to foreclose on the real estate securing the mortgage loan referenced in this
Notice.

NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING SERVICES

[ousing counseling services are available to you at no cost. Counseling services that can help you understand your
ptions and provide resources and referrals that may assist you in preventing foreclosure are available from mortgage
ounseling agencies approved by the United States Department of Housing and Urban Development (HUD). You can
cate a HUD-approved mortgage counseling agency by calling HUD’s toll-free telephone number, 1-800-569-4287, or by
ccessing HUD’s Internet homepage at www hud.gov. The TDD number is 1-800-877-8339. Foreclosure prevention
ounseling services are available free of charge through HUD's Housing Counseling Program.

JUD Approved Housing Counseling Agencies in Rhode Island may be found at this link

aoe ayaa. govfoffices/hsg/sth/hec/hes.cfm ?&webListA ction=searchéisearchstare=R If you do not

1ave internet access, call the toll-free number above and request a printed list.

Vortgagee: Wilmington Trust, National Association. not in its individual capacity. but solely as trustee for MFRA Trmst 2014-2
Vlortgagee Address:

street: 440. S. LaSalle Street. Suite 2000

Nity, State, Zip Code: Chicago. IL 60605

Mortgagee Authorized Representative: Carlos Castillo Date mailed: September 26, 2018

“ontact Information for Mortgagee Authorized Representative:

Telephone: (800) 495-7166 request Carlos Castillo

Smail: N/A

 

 

 

 
Case 1:19-cv-00005-MSM-PAS Document 52-6 Filed 01/22/20 Page 3 of 3 PagelD #: 714

BUYING si amwaw we me

&

 

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A EJECUTAR LA
HIPOTECA Y NOTIFICACION DE DISPONIBILIDAD DE SERVICIOS DE ORIENTACION
HIPOTECARIA

 

 

lI

> le proporciona esta notificacién para informarle acerca del amparo que ofrecen las Leyes Generales de Rhode Island
34-27-3.1 de The Rhode Island Mortgage Foreclosure and Sale Act (Ley sobre Ejecucién de Hipotecas y Remates de Rhode
land).

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A EJECUTAR LA HIPOTECA

HII

sunto: 0000181065

 

>r medio del presente cl acreedor hipotecario indicado abajo ("‘Acreedor hipotecario") le notifica que su hipoteca cesta morosa,
ino puede solventar la situacion, el Acreedor hipotecario tiene el derecho de ejecutar la hipoteca del inmueble que avala el
-éstamo hipotecario al cual se alude en el presente aviso.

NOTIFICACION DE DISPONIBILIDAD DE SERVICIOS DE ORIENTACION HIPOTECARIA

e encuentran a disposicién servicios de orjentacién sobre vivienda sin costo adicional. Los servicios de orientacion
ueden ayudarle a comprender las opciones de las que dispone, asi como también ofrecerle recursos y referencias que
odrian contribuir a evitar la ejecucion de la hipoteca. Dichos servicios los ofrecen agencias de orientacion hipotecaria
orobadas por el United States Department of Housing and Urban Development (Departamento de Vivienda y Desarrollo
Irbano de EE.UU., HUD, por sus siglas en inglés). Puede localizar agencias de orientacion hipotecaria aprobadas por
TUD llamando al nimero gratuito de dicho departamento al 1-800-569-4287, 0 ingresando ala pagina en Internet de
(UD www. hud. gov El numero del dispositivo de comunicacién para sordos (TDD, por sus siglas en inglés) es 1-800~
77-8339. Los servicios de orientacion para prevenir la ejecucion de hipotecas se ofrecen sin costo alguno mediante el

‘rograma de Orientacion para la Vivienda de HUD.

\wencias de asesoria aprobadas por el Departamento de Vivienda vy Desarrollo Urbano en Rhode Island
fra

sueden ser encontradas en este lugar http://www ‘hud gov/offices/hsg/sth/hec/hes.c 2S webListAction=search &searchstate=RL
‘i usted no tiene acceso a internet, Llame a Ja linea de teléfono gratuita que aparece arriba para solicitar una lista impresa.

\creedor hipotecario: Wilmington Trust, National Association. not in its individual capacity, but solely as trustee for MFRA Trust
014-2

 

Yireccién del Acreedor hipotecario:
ralle: 440 S. LaSalle Street. Suite 2000

~iudad, estado, codigo postal: Chicago. TL 60605
Xepresentante autorizado del Acreedor hipotecario: Carlos Castillo Fecha de envio por correo: September 26. 2018
nformacién de contacto del representante autorizado del Acreedor hipotecario:

Teléfono: (800) 495-7166 request Carlos Castillo

“orreo electrénico: N/A

 

 

 
